39 F.3d 1179
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Henry A. RICE, Defendant Appellant.UNITED STATES of America, Plaintiff Appellee,v.Peggy Jean RICE, Defendant Appellant.
Nos. 93-7031, 93-7036.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1994.Decided Oct. 25, 1994.

Appeals from the United States District Court for the District of South Carolina, at Charleston.  G. Ross Anderson, Jr., District Judge.  (CR-90-310)
Henry A. Rice, Peggy J. Rice, appellants pro se.
David Calhoun Stephens, Asst. U.S. Atty., Greenville, SC, for appellee.
D.S.C.
AFFIRMED.
Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
In these consolidated appeals, Henry A. Rice (No. 93-7031) and Peggy J. Rice (No. 93-7036) appeal from district court orders that denied motions it construed as motions for reduction of their sentences under Fed.R.Crim.P. 35.  Our review of the record and the district court's orders discloses that these appeals are without merit.*  Accordingly, we affirm on the reasoning of the district court.  United States v. Rice, No. CR-90-310 (D.S.C. July 23, Aug. 11, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also find that the court did not abuse its discretion in denying Henry Rice's motion for reconsideration